Tbe following opinion was filed April 24, 1911:
Eschweiler, J.
If tbe objection interposed by tbe defendants to tbe jurisdiction of tbe circuit court on tbe ground that Mrs. Thomas Gough, as an adverse party, was not served with summons and complaint witbin tbe twenty days from the date of tbe award to ber by tbe Industrial Commission is well taken, it disposes of this action, and tbe questions raised by the plaintiff as to whether or not she was so dependent upon tbe deceased as to entitle ber to compensation need not be considered.
Tbe material part of sec. 2394 — -19, Stats., is as follows:
“The findings of fact made by tbe commission acting witb-in its powers shall, in the absence of fraud, be conclusive; and tbe order or award, whether judgment has been entered thereon or not, shall be subject to review only in tbe manner and upon tbe grounds following: Within twenty days from tbe date of the order or award, any party aggrieved thereby may commence, in the circuit court for Dane county, an action against the commission for tbe review of such order or award, *635in which action the adverse party shall also be made defendant.”
Among the evident purposes of the Workmen’s Compensation Act was to provide for a speedy disposition of the vast number of claims for injuries arising in the industrial world and to prevent, as far as possible, delays that might arise from protracted litigation. It is therefore provided hy this statute that the period within which any party aggrieved by a decision of the Industrial Commission must, exercise the right therein given of having a review of the same is limited to twenty days from the date of the order or award, and the Industrial Commission and the adverse party must be made defendants in such proceedings. Erom the evident purpose of the act and the stringent language used in this statute so hedging in the right to review, we hold that unless the person feeling aggrieved by the order or award of the Commission pursues its dictates closely, the circuit court obtains no jurisdiction to review such order or award.
The plaintiff by her original complaint herein recited the proceedings before the Commission, which show the appearance of Mrs. Thomas Gough, the fact that the award was made to her instead of to plaintiff, and then demanded that the award should be set aside and judgment be entered in favor of plaintiff, thus showing full knowledge1 on her part of the position that Mrs. Thomas Gough occupied. Now, therefore, if Mrs. Thomas Gough, to whom an award was made on account of the death of John Gough, was such an adverse party to the plaintiff as is described in this statute, then the failure within the twenty days to commence the action against her gave the circuit court no jurisdiction to proceed.
To now find in favor of plaintiff would necessarily require the setting aside of the award in favor of the mother, Mrs. Thomas Gough. It is evident that an award to the mother could not he permitted to stand if an award should properly have been made to the widow. The rights, if any, therefore, *636of the widow would necessarily be adverse to those of the mother, if any. The mother, Mrs. Thomas Gough, must therefore be held to be an adverse party within the meaning of the statute as well as the defendant employer, and, there having been no service upon the mother of the summons and complaint within the time fixed by the statute, the circuit court had' no jurisdiction to proceed in any action which would necessarily affect her rights. Hammond-Chandler L. Co. v. Industrial Comm. 163 Wis. 596, 158 N. W. 292. The objections interposed to the jurisdiction of the circuit court should therefore have been sustained and the action dismissed.
The result of this decision is in effect to affirm the judgment of the circuit court so far as it confirmed the award of the Industrial Commission, even though it is upon another ground than that taken by the circuit court in its decision, and even though the circuit court should have dismissed the proceedings for want of jurisdiction, inasmuch as that would have necessarily restored the award of the Commission to its full effect.
By the Court. — The judgment of the circuit court is affirmed, no costs to be taxed by any party.
A motion for a rehearing was denied, without costs, on June 12, 1917.